Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 1 of 22 Page ID #:1



     Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
     WEISSLAW LLP
 2 9100 Wilshire Blvd. #725 E.
     Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
     Facsimile: 310/209-2348
 4
     Attorneys for Plaintiff
 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10

11
      SAMUEL CARLISLE,                       )    Case No.
12                                           )
                                             )
13                    Plaintiff,             )
                                             )    COMPLAINT FOR VIOLATIONS
14                                           )    OF THE FEDERAL SECURITIES
                      vs.                    )    LAWS
15                                           )
      ANWORTH MORTGAGE ASSET                 )    JURY TRIAL DEMANDED
16                                           )
      CORPORATION, JOSEPH E.                 )
17    MCADAMS, JOE E. DAVIS,                 )
      ROBERT C. DAVIS, MARK S.               )
18                                           )
      MARON, LLOYD MCADAMS, and              )
19    DOMINIQUE MIELLE,                      )
                                             )
20                                           )
                             Defendants.
21

22
           Plaintiff Samuel Carlisle (“Plaintiff”), on behalf of himself and all others
23

24 similarly situated, upon information and belief, including an examination and inquiry

25 conducted by and through his counsel, except as to those allegations pertaining to

26

27

28
                                            -1-
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 2 of 22 Page ID #:2




 1
     Plaintiff, which are alleged upon personal belief, alleges the following for his

 2 Complaint:

 3
                                NATURE OF THE ACTION
 4

 5         1.      This is an action brought by Plaintiff against Anworth Mortgage Asset

 6 Corporation (“Anworth” or the “Company”) and the members of Anworth’s Board of

 7
     Directors (the “Board” or the “Individual Defendants”) for their violations of Sections
 8
 9 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15

10 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule

11
     14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction,
12

13 pursuant to which Anworth will be acquired by Ready Capital Corporation (“Ready

14 Capital”) through Ready Capital’s subsidiary RC Merger Subsidiary (“Merger Sub”)

15
     (the “Proposed Transaction”).
16

17         2.      On December 7, 2020, Anworth issued a press release announcing that it
18   had entered into an Agreement and Plan of Merger dated December 6, 2020 (the
19
     “Merger Agreement”) to merge Anworth with Ready Capital. Under the terms of the
20

21   Merger Agreement, each Anworth stockholder will be entitled to receive (i) 0.1688
22   shares of Ready Capital common stock, and (ii) $0.61 in cash for each share of
23
     Anworth common stock they own (the “Merger Consideration”). Upon the closing
24

25   of the Proposed Transaction, Ready Capital stockholders are expected to own
26   approximately 76% of the combined company’s stock, while Anworth stockholders
27
     are expected to own approximately 24% of the combined company’s stock.
28
                                              -2-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 3 of 22 Page ID #:3




 1
           3.      On January 4, 2021, Ready Capital filed a Form S-4 Registration

 2 Statement (the “Registration Statement”) with the SEC. The Registration Statement,

 3
     which recommends that Anworth stockholders vote in favor of the Proposed
 4

 5 Transaction, omits or misrepresents material information concerning, among other

 6 things: (i) the financial projections for Anworth and Ready Capital and the data and

 7
     inputs underlying the financial valuation analyses that support the fairness opinion
 8
 9 provided by the Company’s financial advisor, Credit Suisse Securities (USA) LLC

10 (“Credit Suisse”); (ii) Credit Suisse’s potential conflicts of interest; and (iii) the

11
     background of the Proposed Transaction. Defendants authorized the issuance of the
12

13 false and misleading Registration Statement in violation of Sections 14(a) and 20(a) of

14 the Exchange Act.

15
           4.      In short, unless remedied, Anworth’s public stockholders will be
16

17 irreparably harmed because the Registration Statement’s material misrepresentations

18 and omissions prevent them from making a sufficiently informed voting decision on

19
     the Proposed Transaction. Plaintiff seeks to enjoin the stockholder vote on the
20

21 Proposed Transaction unless and until such Exchange Act violations are cured.

22                              JURISDICTION AND VENUE
23
           5.      This Court has jurisdiction over the claims asserted herein for violations
24

25 of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated

26 thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28

27
     U.S.C. §1331 (federal question jurisdiction).
28
                                               -3-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 4 of 22 Page ID #:4




 1
           6.      The Court has jurisdiction over defendants because each defendant is

 2 either a corporation that conducts business in and maintains operations in this District,

 3
     or is an individual who has sufficient minimum contacts with this District so as to
 4

 5 render the exercise of jurisdiction by this Court permissible under traditional notions

 6 of fair play and substantial justice.

 7
           7.      Venue is proper in this District under Section 27 of the Exchange Act, 15
 8
 9 U.S.C. § 78aa, as well as under 28 U.S.C. § 1391 because: (i) the Company’s principal

10 executive offices are located in this District; (ii) one or more of the defendants either

11
     resides in or maintains executive offices in this District; and (iii) defendants have
12

13 received substantial compensation in this District by doing business here and engaging

14 in numerous activities that had an effect in this District.

15
                                           THE PARTIES
16

17         8.      Plaintiff is, and has been at all times relevant hereto, a continuous
18 stockholder of Anworth.

19
           9.      Defendant Anworth is a Maryland corporation, with its principal
20

21 executive offices located at 1299 Ocean Avenue, 2nd Floor, Santa Monica, California

22 90401. The Company is a specialty finance mortgage company organized to qualify

23
     as a real estate investment trust (“REIT”). Anworth’s common stock trades on the New
24

25 York Stock Exchange under the ticker symbol “ANH.”

26         10.     Defendant Joseph E. McAdams (“Joseph McAdams”) is Chairman of the
27
     Board and has been Chief Executive Officer (“CEO”) of the Company since September
28
                                               -4-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 5 of 22 Page ID #:5




 1
     2018, President since July 2016, Chief Investment Officer since January 2003, and a

 2 director and Executive Vice President of the Company since June 2002.

 3
           11.    Defendant Joe E. Davis (“Joe Davis”) has been a director of the Company
 4

 5 since its formation in 1997.

 6         12.    Defendant Robert C. Davis (“Robert Davis”) has been a director of the
 7
     Company since May 2005.
 8
 9         13.    Defendant Mark S. Maron (“Maron”) has been a director of the Company

10 since May 2014.

11
           14.    Defendant Lloyd McAdams (“Lloyd McAdams”) has been a director of
12

13 the Company since its formation in 1997. Defendant Lloyd McAdams previously

14 served as Anworth’s Chairman until November 2018, CEO until September 2018, and

15
     President until July 2016.
16

17         15.    Defendant Dominique Mielle (“Mielle”) has been a director of the
18 Company since November 2018.

19
           16.    Defendants identified in paragraphs 10-15 are referred to herein as the
20

21 “Board” or the “Individual Defendants.”

22                            OTHER RELEVANT ENTITIES
23
           17.    Headquartered in New York, Ready Capital is a multi-strategy real estate
24

25 finance company that originates, acquires, finances and services small- to medium-

26 sized balance commercial loans.       Ready Capital specializes in loans backed by
27
     commercial real estate, including agency multifamily, investor and bridge as well as
28
                                             -5-
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 6 of 22 Page ID #:6




 1
     SBA 7(a) business loans. Ready Capital employs over 400 lending professionals

 2 nationwide, and is externally managed and advised by Waterfall Asset Management,

 3
     LLC.
 4

 5          18.   Merger Sub is a Delaware limited liability company and wholly owned

 6 subsidiary of Ready Capital.

 7
                            SUBSTANTIVE ALLEGATIONS
 8
 9 Background of the Company

10
            19.   Incorporated in Maryland on October 20, 1997, Anworth is a REIT
11
     externally managed and advised by Anworth Management, LLC (the “Manager”)
12

13 under the Management Agreement between the Company and the Manager (the

14
     “Management Agreement”). The Manager is supervised and directed by Board. The
15
     Company invests in, finances and manages a leveraged portfolio of residential
16

17 mortgage-backed securities (“MBS”) and residential mortgage loans, which presently

18
     includes the following types of investments:
19

20
        • Agency MBS, which include residential mortgage pass-through certificates and

21          collateralized mortgage obligations (“CMOs”), which are securities representing
22
            interests in pools of mortgage loans secured by residential property in which the
23

24          principal and interest payments are guaranteed by a government-sponsored

25          enterprise (“GSE”), such as the Federal National Mortgage Association (“Fannie
26
            Mae”), or the Federal Home Loan Mortgage Corporation (“Freddie Mac”).
27

28
                                               -6-
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 7 of 22 Page ID #:7




 1     • Non-agency MBS, which are securities issued by companies that are not

 2        guaranteed by federally sponsored enterprises and that are secured primarily by
 3
          first-lien residential mortgage loans.
 4

 5     • Residential mortgage loans. Anworth acquires non-Qualified Mortgage (“Non-
 6        QM”) residential mortgage loans from independent loan originators with the
 7
          intent of holding these loans for securitization. These loans are financed by a
 8
 9        warehouse line of credit until securitization. Anworth also holds residential
10        mortgage loans through consolidated securitization trusts, and finances these
11
          loans through asset-backed securities (“ABS”) issued by the consolidated
12

13        securitization trusts. The ABS, which are held by unaffiliated third parties, are
14        non-recourse financing. The difference in the amount of the loans in the trusts
15
          and the amount of the ABS represents the Company’s retained net interest in the
16

17        securitization trusts.
18
     The Proposed Transaction
19
          20.    On December 07, 2020, Anworth and Ready Capital issued a joint press
20

21 release announcing the Proposed Transaction. The press release states, in relevant part:

22        NEW YORK & SANTA MONICA, Calif. -- Ready Capital Corporation
23
          (NYSE:RC) (“Ready Capital”), a multi-strategy real estate finance
24

25        company that originates, acquires, finances and services small- to

26        medium-sized balance commercial loans, and Anworth Mortgage Asset
27
          Corporation (NYSE:ANH) (“Anworth”), a specialty finance REIT that
28
                                              -7-
             COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 8 of 22 Page ID #:8




 1
         focuses primarily on investments in residential mortgage-backed

 2       securities, announced today that they have entered into a definitive merger
 3
         agreement pursuant to which Ready Capital will combine with Anworth.
 4

 5       The combined company is expected to have a pro forma equity capital

 6       base in excess of $1 billion. The combination is expected to enhance
 7
         shareholder liquidity and provide for increased operating leverage across
 8
 9       the larger equity base.

10

11
         Under the terms of the merger agreement, each share of Anworth common

12       stock will be converted into 0.1688 shares of Ready Capital common stock
13
         and $0.61 of cash consideration. Based on Ready Capital’s closing stock
14

15
         price on Friday, December 4, 2020, the implied offer price is $2.94 per

16       share. Upon the closing of the merger, Ready Capital stockholders are
17
         expected to own approximately 76% of the combined company’s stock,
18

19       while Anworth stockholders are expected to own approximately 24% of

20       the combined company’s stock.         Ready Capital will also assume
21
         Anworth’s three outstanding series of preferred stock.
22

23
         In connection with the merger, Waterfall Asset Management, LLC
24

25
         (“Waterfall”), Ready Capital’s external manager, has agreed to reduce the

26       base management fee it charges Ready Capital by an aggregate of $4
27

28
                                            -8-
           COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 9 of 22 Page ID #:9




 1
         million over the four quarters immediately following the closing of the

 2       transaction.
 3

 4       Based on the closing prices of Ready Capital’s common stock on
 5
         December 4, 2020, the market capitalization of the combined company
 6
         would be approximately $984 million. The combined company will
 7

 8       operate under the name Ready Capital and its shares are expected to
 9
         continue trading on the New York Stock Exchange under the existing
10

11
         ticker symbol “RC”.

12
         “This merger highlights our continued focus on establishing Ready
13

14       Capital as an industry-leading mortgage REIT, with the scale and financial
15
         resources to pursue compelling risk-adjusted returns across its diversified
16
         investment platform,” stated Ready Capital Chairman and Chief
17

18       Executive Officer Thomas Capasse. “The combined company will be in
19
         a more formidable position to execute its business plan, improve operating
20
         and cost efficiencies, and continue growth in a prudent and profitable
21

22       manner.”
23
         Anticipated Benefits to Ready Capital and Anworth Stockholders
24

25
         from the Merger

26          • Over $1 billion combined capital base and a diversified investment
27
               portfolio
28
                                            -9-
           COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 10 of 22 Page ID #:10




  1              • Portfolio redeployment will enable Ready Capital to capitalize on

  2                 attractive investment opportunities
  3
                 • Scale advantages include:
  4

  5                    o Reduced operating expenses (as a percentage of combined
  6                       capital base)
  7
                       o Improved access to financing, including corporate debt
  8
  9                       funding alternatives
 10                    o Greater portfolio diversification
 11
                       o Enhanced shareholder liquidity and investor base diversity
 12

 13        Management, Governance and Corporate Headquarters
 14        Upon completion of the merger, Ready Capital’s Chairman and Chief
 15
           Executive Officer Thomas Capasse will lead the company and Ready
 16

 17        Capital executives Jack Ross, Thomas Buttacavoli, Andrew Ahlborn and
 18
           Gary Taylor will remain in their current roles. The combined company
 19
           will be headquartered in New York, New York. The Board of the
 20

 21        combined company is expected to have eight directors, consisting of
 22
           Ready Capital’s existing seven directors and one independent director
 23
           from Anworth’s current Board.
 24

 25 Insiders’ Interests in the Proposed Transaction

 26
           21.      Anworth insiders are the primary beneficiaries of the Proposed
 27
      Transaction, not the Company’s public stockholders. The Board and the Company’s
 28
                                                 - 10 -
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 11 of 22 Page ID #:11




  1
      executive officers are conflicted because they will have secured unique benefits for

  2 themselves from the Proposed Transaction not available to Plaintiff and the public

  3
      stockholders of Anworth.
  4

  5         22.   Notably, certain Company insiders have secured positions for themselves

  6 with the combined company. Specifically, the Registration Statement provides that

  7
      defendant Mielle will be appointed to serve on the board of the combined company.
  8
  9         23.   Moreover, Company insiders stand to reap financial benefits for securing

 10 the deal with Ready Capital.     Pursuant to the Merger Agreement, all outstanding
 11
      phantom shares will vest and convert into the right to receive cash payments. The
 12

 13 following table sets forth the cash payments the Company’s named executive officers

 14 stand to receive in connection with their outstanding equity awards:

 15

 16

 17

 18

 19

 20

 21

 22         24.   Additionally, in connection with the entry into the Merger Agreement, the
 23 Management Agreement was amended (the “Management Agreement Amendment”).

 24
      The Management Agreement Amendment provides that upon closing, the Management
 25

 26 Agreement will terminate, and as a result of such termination, Anworth will pay the

 27
      Manager a termination fee of $20.3 million, and Ready Capital or Merger Sub (as the
 28
                                             - 11 -
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 12 of 22 Page ID #:12




  1
      surviving company following the merger) will reimburse the Manager for certain

  2 unpaid expenses and pay to the Manager all accrued and unpaid management fees then

  3
      owed under the Management Agreement, as and when specified in the Management
  4

  5 Agreement Amendment. Defendants Joseph McAdams and Lloyd McAdams own an

  6 interest in the Manager, and therefore will receive a part of the payments that will be

  7
      due to the Manager in connection with the termination of the Management Agreement.
  8
  9 The Registration Statement Contains Material Misstatements or Omissions

 10         25.    The defendants filed a materially incomplete and misleading Registration
 11
      Statement with the SEC and disseminated it to Anworth’s stockholders.                The
 12

 13 Registration Statement misrepresents or omits material information that is necessary

 14 for the Company’s stockholders to make an informed decision whether to vote in favor

 15
      of the Proposed Transaction.
 16

 17         26.    Specifically, as set forth below, the Registration Statement fails to provide
 18 Company stockholders with material information or provides them with materially

 19
      misleading information concerning: (i) the financial projections for Anworth and
 20

 21 Ready Capital and the data and inputs underlying the financial valuation analyses that

 22 support the fairness opinion provided by the Company’s financial advisor, Credit

 23
      Suisse; (ii) Credit Suisse’s potential conflicts of interest; and (iii) the background of
 24

 25 the Proposed Transaction.

 26 Material Omissions Concerning the Financial Projections for Anworth and Ready

 27
      Capital and Credit Suisse’s Financial Analyses
 28
                                                - 12 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 13 of 22 Page ID #:13




  1
            27.   The Registration Statement omits material information regarding the
  2

  3 financial projections for Anworth and Ready Capital.

  4         28.   For example, in connection with rendering its fairness opinion, Credit
  5
      Suisse, among other things:
  6

  7         performed a dividend discount analysis of Anworth to calculate the

  8         estimated present value of the distributed cash flows that Anworth was
  9
            forecasted to generate during the last quarter of Anworth’s fiscal year
 10

 11         ending December 31, 2020 through the full fiscal year ending December

 12         31, 2023 based on the Anworth Projections.
 13
                                            ***
 14

 15         performed a dividend discount analysis of Ready Capital (on a standalone
 16         basis) to calculate the estimated present value of the distributed cash flows
 17
            that Ready Capital was forecasted to generate during the last quarter of
 18

 19         Ready Capital’s fiscal year ending December 31, 2020 through the full
 20         fiscal year ending December 31, 2025 based on the Ready Capital
 21
            Projections.
 22

 23 Registration Statement at 99-100. Yet, the Registration Statement fails to disclose (i)

 24 the distributed cash flows that Anworth was forecasted to generate during the last

 25
      quarter of Anworth’s fiscal year ending December 31, 2020 through the full fiscal year
 26

 27 ending December 31, 2023 and (ii) the distributed cash flows that Ready Capital was

 28
                                               - 13 -
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 14 of 22 Page ID #:14




  1
      forecasted to generate during the last quarter of Ready Capital’s fiscal year ending

  2 December 31, 2020 through the full fiscal year ending December 31, 2025.

  3
            29.    Additionally, the Registration Statement fails to disclose Anworth’s
  4

  5 estimated total book value per share over the projection period.

  6         30.    The Registration Statement omits material information regarding Credit
  7
      Suisse’s financial analyses.
  8
  9         31.    The Registration Statement describes Credit Suisse’s fairness opinion and

 10 the various valuation analyses it performed in support of its opinion. However, the

 11
      description of Credit Suisse’s fairness opinion and analyses fails to include key inputs
 12

 13 and assumptions underlying these analyses. Without this information, as described

 14 below, Anworth’s public stockholders are unable to fully understand these analyses

 15
      and, thus, are unable to determine what weight, if any, to place on Credit Suisse’s
 16

 17 fairness opinion in determining whether to vote in favor of the Proposed Transaction.

 18         32.    With respect to Credit Suisse’s Selected Public Companies Analysis, the
 19
      Registration Statement fails to disclose the individual multiples and financial metrics
 20

 21 for each of the comparable companies observed by Credit Suisse in the analysis.

 22         33.    With respect to Credit Suisse’s Selected Precedent Transactions Analysis,
 23
      the Registration Statement fails to disclose the individual multiples and financial
 24

 25 metrics for each of the transactions observed by Credit Suisse in the analysis.

 26         34.    With respect to Credit Suisse’s Dividend Discount Analysis of Anworth,
 27
      the Registration Statement fails to disclose: (i) the distributed cash flows that Anworth
 28
                                               - 14 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 15 of 22 Page ID #:15




  1
      was forecasted to generate during the last quarter of Anworth’s fiscal year ending

  2 December 31, 2020 through the full fiscal year ending December 31, 2023; (ii) Credit

  3
      Suisse’s basis for selecting the range of tangible book value per share (“TBVPS”)
  4

  5 multiples of 0.70x to 0.90x; and (iii) quantification of the inputs and assumptions

  6 underlying the discount rates ranging from 9.0% to 14.0%.

  7
            35.   With respect to Credit Suisse’s Dividend Discount Analysis of Ready
  8
  9 Capital, the Registration Statement fails to disclose: (i) the distributed cash flows that

 10 Ready Capital was forecasted to generate during the last quarter of Ready Capital’s

 11
      fiscal year ending December 31, 2020 through the full fiscal year ending December 31,
 12

 13 2025; (ii) Credit Suisse’s basis for selecting the range of TBVPS multiples of 0.80x to

 14 1.00x; and (iii) quantification of the inputs and assumptions underlying the discount

 15
      rates ranging from 9.0% to 13.0%.
 16

 17         36.   The omission of this material information renders the statements in the
 18 “Certain Ready Capital Unaudited Prospective Financial Information,” “Certain

 19
      Anworth Unaudited Prospective Financial Information” and “Opinion of Anworth’s
 20

 21 Financial Advisor” sections of the Registration Statement false and/or materially

 22 misleading in contravention of the Exchange Act.

 23
      Material Omissions Concerning Credit Suisse’s Potential Conflicts of Interest
 24

 25         37.   The Registration Statement fails to disclose material information
 26 concerning the potential conflicts of interest faced by Credit Suisse.

 27

 28
                                              - 15 -
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 16 of 22 Page ID #:16




  1
            38.    For example, the Registration Statement fails to disclose any past services

  2 performed by Credit Suisse for the Company or its affiliates and the fees received by

  3
      Credit Suisse for providing these services.
  4

  5         39.    Full disclosure of investment banker compensation and all potential

  6 conflicts is required due to the central role played by investment banks in the

  7
      evaluation, exploration, selection, and implementation of strategic alternatives.
  8
  9         40.    The omission of this material information renders the statements in the

 10 “Opinion of Anworth’s Financial Advisor” section of the Registration Statement false

 11
      and/or materially misleading in contravention of the Exchange Act.
 12

 13 Material Omissions Concerning the Background of the Proposed Transaction

 14         41.    The Registration Statement fails to disclose material information
 15
      concerning the background of the Proposed Transaction.
 16

 17         42.    For example, the Registration Statement fails to disclose the specific terms
 18 of the confidentiality agreements the Company entered into with potential bidders.

 19
      Specifically, the Registration Statement fails to disclose whether any of the
 20

 21 confidentiality agreements entered into with potential bidders during the sale process

 22 included standstill provisions or “don’t-ask, don’t-waive” (“DADW”) standstill

 23
      provisions that are still in effect and presently precluding any potential counterparty
 24

 25 from submitting a topping bid for Anworth.

 26         43.    The failure to disclose the existence of DADW provisions creates the false
 27
      impression that a potential bidder who entered into a confidentiality agreement could
 28
                                               - 16 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 17 of 22 Page ID #:17




  1
      make a superior proposal for Anworth. If the potential acquirer’s confidentiality

  2 agreement contains a DADW provision, then that potential bidder can only make a

  3
      superior proposal by (i) breaching the confidentiality agreement—since in order to
  4

  5 make the superior proposal, it would have to ask for a waiver, either directly or

  6 indirectly; or by (ii) being released from the agreement, which if action has been done,

  7
      is omitted from the Registration Statement.
  8
  9         44.    Any reasonable Anworth stockholder would deem the fact that a likely

 10 topping bidder may be precluded from making a topping bid for the Company to

 11
      significantly alter the total mix of information.
 12

 13         45.    Additionally, the Registration Statement fails to disclose (i) the financial

 14 terms of any bids or indications of interest received by the Company from a party

 15
      identified in the Registration Statement as “Company A”; (ii) the financial terms of the
 16

 17 verbal proposals the Company received between May and August 2020; and (iii) a fair

 18 summary of the third party valuation reports and sum-of-the-parts analyses to validate

 19
      Anworth’s and Ready Capital’s respective book value, discussed by Credit Suisse and
 20

 21 Ready Capital’s financial advisor Wells Fargo Securities, LLC.

 22         46.    The omission of this material information renders the statements in the
 23
      “Background of the Merger” section of the Registration Statement false and/or
 24

 25 materially misleading in contravention of the Exchange Act.

 26         47.    The Individual Defendants were aware of their duty to disclose the above-
 27
      referenced omitted information and acted negligently (if not deliberately) in failing to
 28
                                                - 17 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 18 of 22 Page ID #:18




  1
      include this information in the Registration Statement. Absent disclosure of the

  2 foregoing material information prior to the stockholder vote on the Proposed

  3
      Transaction, Plaintiff and the other stockholders of Anworth will be unable to make an
  4

  5 informed voting decision in connection with the Proposed Transaction and are thus

  6 threatened with irreparable harm warranting the injunctive relief sought herein.

  7
                                     CLAIMS FOR RELIEF
  8
                                             COUNT I
  9

 10          Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder
 11

 12         48.   Plaintiff repeats all previous allegations as if set forth in full.

 13         49.   During the relevant period, defendants disseminated the false and
 14
      misleading Registration Statement specified above, which failed to disclose material
 15

 16 facts necessary to make the statements, in light of the circumstances under which they

 17 were made, not misleading in violation of Section 14(a) of the Exchange Act and SEC

 18
      Rule 14a-9 promulgated thereunder.
 19

 20         50.   By virtue of their positions within the Company, the defendants were
 21 aware of this information and of their duty to disclose this information in the

 22
      Registration Statement. The Registration Statement was prepared, reviewed, and/or
 23

 24 disseminated by the defendants.        It misrepresented and/or omitted material facts,
 25 including material information about Anworth’s and Ready Capital’s projections, the

 26
      data and inputs underlying the financial valuation analyses that support the fairness
 27

 28
                                                - 18 -
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 19 of 22 Page ID #:19




  1
      opinion provided by Credit Suisse, Credit Suisse’s potential conflicts of interest and

  2 the background of the Proposed Transaction. The defendants were at least negligent

  3
      in filing the Registration Statement with these materially false and misleading
  4

  5 statements.

  6         51.     The omissions and false and misleading statements in the Registration
  7
      Statement are material in that a reasonable stockholder would consider them important
  8
  9 in deciding how to vote on the Proposed Transaction.

 10         52.     By reason of the foregoing, the defendants have violated Section 14(a) of
 11
      the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.
 12

 13         53.     Because of the false and misleading statements in the Registration

 14 Statement, Plaintiff is threatened with irreparable harm, rendering money damages

 15
      inadequate.     Therefore, injunctive relief is appropriate to ensure defendants’
 16

 17 misconduct is corrected.

 18                                           COUNT II
 19
                         Claims Against the Individual Defendants for
 20                      Violations of Section 20(a) of the Exchange Act
 21         54.     Plaintiff repeats all previous allegations as if set forth in full.
 22
            55.     The Individual Defendants acted as controlling persons of Anworth within
 23

 24 the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

 25 positions as officers and/or directors of Anworth, and participation in and/or awareness

 26
      of the Company’s operations and/or intimate knowledge of the false statements
 27

 28
                                                  - 19 -
              COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 20 of 22 Page ID #:20




  1
      contained in the Registration Statement filed with the SEC, they had the power to

  2 influence and control and did influence and control, directly or indirectly, the decision-

  3
      making of the Company, including the content and dissemination of the various
  4

  5 statements which Plaintiff contends are false and misleading.

  6         56.    Each of the Individual Defendants was provided with or had unlimited
  7
      access to copies of the Registration Statement and other statements alleged by Plaintiff
  8
  9 to be misleading prior to and/or shortly after these statements were issued and had the

 10 ability to prevent the issuance of the statements or cause the statements to be corrected.

 11
            57.    In particular, each of the Individual Defendants had direct and supervisory
 12

 13 involvement in the day-to-day operations of the Company, and, therefore, is presumed

 14 to have had the power to control or influence the particular transactions giving rise to

 15
      the securities violations as alleged herein, and exercised the same. The Registration
 16

 17 Statement at issue contains the unanimous recommendation of each of the Individual

 18 Defendants to approve the Proposed Transaction. They were, thus, directly involved

 19
      in the making of the Registration Statement.
 20

 21         58.    In addition, as the Registration Statement sets forth at length, and as
 22 described herein, the Individual Defendants were each involved in negotiating,

 23
      reviewing, and approving the Proposed Transaction. The Registration Statement
 24

 25 purports to describe the various issues and information that they reviewed and

 26 considered—descriptions the Company directors had input into.

 27

 28
                                               - 20 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 21 of 22 Page ID #:21




  1
            59.     By virtue of the foregoing, the Individual Defendants have violated

  2 Section 20(a) of the Exchange Act.

  3
            60.     As set forth above, the Individual Defendants had the ability to exercise
  4

  5 control over and did control a person or persons who have each violated Section 14(a)

  6 and SEC Rule 14a-9, promulgated thereunder, by their acts and omissions as alleged

  7
      herein. By virtue of their positions as controlling persons, these defendants are liable
  8
  9 pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result of

 10 defendants’ conduct, Anworth’s stockholders will be irreparably harmed.

 11
                                     PRAYER FOR RELIEF
 12

 13         WHEREFORE, Plaintiff demands judgment and preliminary and permanent

 14 relief, including injunctive relief, in his favor on behalf of Anworth, and against

 15
      defendants, as follows:
 16

 17         A.      Preliminarily and permanently enjoining defendants and all persons acting
 18                 in concert with them from proceeding with, consummating, or closing the
 19
                    Proposed Transaction and any vote on the Proposed Transaction, unless
 20

 21                 and until defendants disclose and disseminate the material information
 22                 identified above to Anworth stockholders;
 23
            B.      In the event defendants consummate the Proposed Transaction, rescinding
 24

 25                 it and setting it aside or awarding rescissory damages to Plaintiff;
 26         C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the
 27
                    Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;
 28
                                                - 21 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:21-cv-00566-CAS-MAA Document 1 Filed 01/21/21 Page 22 of 22 Page ID #:22




  1
           D.      Awarding Plaintiff the costs of this action, including reasonable allowance

  2                for Plaintiff’s attorneys’ and experts’ fees; and
  3
           E.      Granting such other and further relief as this Court may deem just and
  4                proper.
  5
                                        JURY DEMAND
  6
           Plaintiff demands a trial by jury on all claims and issues so triable.
  7

  8   Dated: January 21, 2021                      WEISSLAW LLP
                                                   Joel E. Elkins
  9

 10                                                By: ___________________

 11                                                Joel E. Elkins
 12                                                9100 Wilshire Blvd. #725 E.
                                                   Beverly Hills, CA 90210
 13                                                Telephone: 310/208-2800
 14                                                Facsimile: 310/209-2348
                                                          -and-
 15                                                Richard A. Acocelli
 16                                                1500 Broadway, 16th Floor
                                                   New York, NY 10036
 17                                                Telephone: 212/682-3025
 18                                                Facsimile: 212/682-3010

 19                                                Attorneys for Plaintiff
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                - 22 -
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
